Citation Nr: 0507881	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation for stomach cancer pursuant to 38 
U.S.C.A § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1968 including service in Vietnam.

Service connection is now in effect for: shell fragment wound 
of the left foot, rated as 10 percent disabling; shell 
fragment wound of the right foot, rated as 10 percent 
disabling; shell fragment wound of the left leg, rated as 10 
percent disabling; shell fragment wound of the right leg, 
rated as 10 percent disabling; shell fragment wound of the 
left thigh, rated as 10 percent disabling; shell fragment 
wound of the right thigh, rated as 10 percent disabling; and 
malaria, rated as noncompensably disabling.  The ratings have 
been assigned since the day following separation from 
service.

The current appeal to the Board of Veterans Appeals (the 
Board) is from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issue.

2.  The veteran's stomach cancer was a direct result of VA 
treatment.

3.  Medical evidence and opinion sustain that the veteran's 
stomach cancer disability is extremely rare and was not a 
reasonably foreseeable result of his throat cancer treatment.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for stomach cancer claimed as a result of VA medical 
treatment are met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. 

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and 
(iii) whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.  A Department facility 
is a facility over which the Secretary of Veterans Affairs 
has direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

Extensive clinical data is in the file.  Certain consent 
documents have not been found.  Various individuals including 
a nurse, and the veteran's representative, have provided 
extensive written communications.

However, the pivotal documents, including those which 
summarize the essence of the evidence otherwise of record, 
are as follows:

A memorandum from the Director of the VA Compensation and 
Pension Service, dated in April 2002, requesting a medical 
opinion, is of record.  Entitled "Medical Opinion as to 
Seeding vs. Hematogenous Spread as a Reasonably Foreseeable 
Event", the memorandum set forth the veteran's date of 
birth; his service dates and time in Vietnam as having been 
11 months, 21 days; and noted the combined service-connected 
combat injuries at 50 percent since separation from service.  
It further stated as follows:

The veteran was seen on February 21, 
2001, at the San Francisco VA Medical 
Center with a history of noticing a mass 
in the right neck 10 days earlier.  He 
saw his private physician who performed a 
fine needle aspiration which revealed the 
mass to be malignant.  The veteran came 
to the VA Medical Center for definitive 
work-up.  ENT exam revealed a 3-4 cm 
mass, ulcerative and firm to touch, 
located at the base of the tongue on the 
right, and at least three neck masses.  
Laryngoscopy and endoscopy revealed 
adenocarcinoma, which was stages as T²-
³N², poorly differentiated adenocarcinoma 
of the base of the tongue/vallecula.  
Treatment plan included X-ray therapy and 
on March 23, 2001, a percutaneous 
endoscopic gastroscopy (PEG) tube was 
placed in anticipation of increased 
difficulties with eating by mouth after 
tooth extraction and X-ray therapy.  On 
June 26, 2001, the veteran called and 
reported that on awakening in the morning 
his PEG tube had clots of blood.  He was 
seen on June 28 and examination showed 
normal Microvasive PEG without erythema 
or other signs of infection.  An entry 
dated July 16, noted GI tube seepage.  On 
July 29, telephone contact noted the 
veteran presented with complaints, 
including questionable bleeding tumor 
mass protruding from PEG site.  On July 
30 follow up, there was a history of 
weakness for several weeks, pain at PEG 
site, oozing at PEG site, and recently 
noticed tissue mass at PEG site that had 
become foul smelling.  Examination of the 
abdomen disclosed a fungating mass at the 
PEG site with a foul odor and yellowish 
coating, oozing blood, surrounding 
erythema of skin from 5 o'clock to around 
12 o'clock around PEG site, extending out 
about 3 cm beyond PEG, nontender 
blanching.  A gastric biopsy from 
(another VAMC) on July 20, diagnosed 
poorly differentiated carcinoma, mucin 
negative.

A tumor board on August 8, 2001, noted 
the seeding of malignancy at PEG tube 
site was secondary to the veteran's base 
of tongue lesion.

'The Tumor Board recognizes that 
this is likely due to direct 
seeding from the primary lesion 
which occurred at the time of the 
PEG tube placement.  This is a rare 
occurrence but has been reported in 
the past...'

A subsequent tumor board on August 23, 
2001 noted the etiology of the gastric 
mass as either from seeding at the time 
of the PEG placement orhematogenous, 
e.g., site of metastasis. 

Please review the accompanying claims 
folder and provide an opinion as to 
whether the veteran's development of 
adenocarcinoma at the stoma of the site 
of the PEG placement either by seeing or 
hematogenous route, represents an event 
which is reasonably foreseeable.  Please 
show rationale for such decision.  

The medical opinion which responded to the above cited 
request, dated in June 2002, was in pertinent part, to the 
effect that it was probably due to seeding, and although 
rare, it was a reasonably foreseeable event.  The opinion 
went on to state that the fact that such an occurrence is 
rare "suggests that the shed tumor cells are not viable for 
any length of time and that host defense mechanisms are able 
to prevent such implantation".  It also suggest that 
although it was probably due to seeding, metastasis could not 
be totally ruled out.  

The opiner attached a medical text article, the essence of 
which was that the use of the PEG had become a mainstay and 
was generally considered safe and complications were quite 
infrequent.  It however noted that one complication, although 
rare, was the seeding of the original cancer at the second 
site.  The article cited a single patient case study report.

Another opinion was received, dated in July 2002, from a 
medical specialist treating the veteran at another VA 
facility.  He indicated that the veteran had been under his 

care for tongue cancer since March of 
2001.  Early in the course of his 
treatment a feeding tube was placed for 
nutritional support, and he was treated 
with concurrent chemotherapy and 
accelerated radiation with concomitant 
boost.  Subsequently he developed 
recurrent cancer at his feeding tube 
site, which would not have developed in 
the absence of the feeding tube 
placement.  Although this complication is 
uncommon, it is reported in the 
literature.  To my understanding, his 
case has resulted in a change in the 
method by which feeding tubes are placed.


Analysis

The veteran and his representative have primarily argued that 
since the placement of the PEG tube is the likely source of 
the spread of the tongue cancer to the abdomen; that 
eminently qualified medical experts have said that while it 
is remotely possible, it is extremely rare; and thus, a 
sensible or reasonable expectation of the given potential 
consequence would be so diminished that the benefit should be 
allowed as well within the stipulated regulatory criteria.  
The Board concurs.

Pursuant to 38 U.S.C.A. § 1151 and the associated 38 C.F.R. 
§ 3.361, whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen. 

Under the regulations, the event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  That is a 
standrad which is clearly well beyond "it may have happened 
at one time or another in the past and thus can be found in a 
search of literature".  

It becomes instead a practical issue of expectations and 
sensibility in anticipation of consequences of given actions 
by a reasonable medical person.

In this case, the fact that the spread of the cancer from one 
site to another by the insertion of the PEG was so remote and 
rare a possibility that it certainly does not even more 
nearly approximate the qualifications to be considered an 
ordinary or responsibly anticipated risk of the treatment.  

Perhaps more importantly, the regulatory standards are not 
that it be completely unforeseeable or unimaginable but one 
that was reasonably foreseeable.  

The aggregate medical evidence of record, including several 
expert opinions, establishes that the spread of cancer from 
throat to abdomen via PEG tube insertion and "seeding", as 
probably happened in this case, might well have been a remote 
or rare possibility in that such a thing may have happened in 
an isolated case in the past, and as such could be found 
reported in literature.  

However, it was not a reasonably foreseeable one, and not one 
which would be considered an ordinary risk of the treatment.  
Parenthetically, but not to the essence of the issue to be 
addressed herein, the Board finds of interest that it was 
such an unusual situation that the practice within at least 
one VA facility was thereafter changed for inserting PEG 
tubes.

In any event, doubt is raised in this case, to be resolved in 
the veteran's favor, and compensation for stomach cancer 
pursuant to 38 U.S.C.A § 1151 is allowed.



ORDER

Compensation for stomach cancer pursuant to 38 U.S.C.A § 1151 
is allowed.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


